Pee Curiam.
While it appears from careful reading and consideration of the matters set up in defendant’s further defense that there are averments of fraud, it is manifest that these averments are insufficient to state a cause of action against plaintiff for actionable fraud. And what the effect of the averments is in respect of the lessees and their assignee is a matter foreign to the issue between plaintiff and defendant. Hence in the order striking the further defense, no error is made to appear.
Affirmed.